Title: To James Madison from Arunah Metcalf, 13 May 1812 (Abstract)
From: Metcalf, Arunah
To: Madison, James


13 May 1812, Washington. Recommends Nathan Williams of Utica for the additional district judgeship in New York. Williams’s private character and his reputation for “political integrity & legal information” are “too generally known; to gain by any Communication of mine.” Has heard that the duties of the office will require the new judge to spend “a principal part of his time” in New York City because of the ill health of Judge Talmadge. Is unable to say whether this would be agreeable to Mr. Williams, but his appointment would be pleasing to the citizens of western New York.
